DETAILED ACTION
Claims 1, 3, 8-16, and 20-24 are pending and currently under review.
Claims 2, 4-7, 17-19, and 25-37 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.

Response to Amendment
The amendment filed 9/16/2021 has been entered.  Claims 1, 3, 8-16, and 20-24 remain(s) pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 5/18/2021.

Claim Objections
The recitation of “the step of cutting” in claim 21 should be corrected to “a step of cutting”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8-16, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 recites a step of “forming at least one additional layer…” wherein “one or more additional reactive gases are (i) the same…; (ii) reactive…”  These options list (i) to (v) alternatively, and then further list option (vi) as required.  It is unclear to the examiner whether this claim requires either: 1) options (i) and (vi), (ii) and (vi), (iii) and (vi), etc., or 2) options (i), (ii), (iii), (iv), or (v)+(vi).  The examiner interprets the instant claim to be met by either interpretation.
  Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 9 recites the limitation of “an improvement of phase, crystal structure, and metallurgical structure”, which is indefinite because the term “improvement” is a relative term of degree.  Specifically, it is noted that the same improvement of high strength for example, can be seen as an improvement in one application and a defect in a different application.  Therefore, it is unclear to the examiner as to what meets and bounds are required in the instant claim scope.  The examiner interprets the instant claim to be met by any phase, crystal structure, or metallurgical structure that would be considered to be an improvement by one of ordinary skill.
  Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 16 recites that the metallic powder “absorbs moisture.”  It is unclear to the examiner as to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8-13, 15-16, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironets et al. (US 2014/0178241) alone, or alternatively in view of Dautova et al. (US 2016/0067779).
Regarding claim 1, Mironets et al. discloses a method of additively manufacturing components on a stack support (32) within an additive manufacturing system (10), which the examiner reasonably considers to meet the claimed limitations of a build platform positioned within a build chamber as claimed [0012-0014].  Specifically, although Mironets et al. does not expressly teach a build chamber enclosing the apparatus of fig.1, the examiner notes that additive manufacturing systems wherein a desired, controlled atmosphere is utilized would have naturally been expected to be enclosed within a chamber.  See MPEP 2145.  

Mironets et al. further teaches the steps of introducing reactive gases into said additive manufacturing system (10) through a passage (38) and bleed holes (40) to react with powder material (22) and reduce oxides and/or remove undesirable impurities absorbed onto the powder surface, which meets the claimed step of reacting within a build chamber a base material with a reactive gas to modify a desired chemistry (ie. reduce oxides), react with an impurity (ie. remove impurities), or both [0002-0005, 0018-0019].
Mironets et al. teaches subsequent steps of spreading the reacted powder material with a spreader (28) onto the stack support (32), applying radiation energy to said spread powder material to form layers, and repeating the aforementioned process of continuously reacting supply powder (22), spreading said powder onto said stack support (32), and applying radiation energy to form layers in order to form a completed part [0013, 0026-0027].  The examiner reasonably considers these steps to meet the claimed limitations of forming an 
Regarding claim 3, the aforementioned prior art discloses the method of claim 1 (see previous).  Mironets et al. further discloses hydrogen as one of the removed impurities [0015, 0022].
Regarding claims 8-9, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Mironets et al. discloses removal of impurities from the fabricated, solid component, which would naturally have been expected to reduce microstructural defects and improve metallurgical structure (ie. less impurities) because one of ordinary skill would have readily recognized that impurities in additively manufactured metals result in microstructural defects [0016].
Regarding claims 10-11, the aforementioned prior art discloses the method of claim 1 (see previous).  The examiner recognizes that oxidized materials have fewer free electrons (they are paired with an oxygen atom); and said free electrons are related to a materials magnetic properties such that removing the oxides would have been expected to modify these properties in at least some extent.  Furthermore, as Mironets discloses removing impurities from the powder, oxides and ceramics would not be present within the material.  The lack of these impurities would affect the overall structure including any internal stresses or forces in some manner.
Regarding claims 12-13 and 15-16, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Minorets et al. expressly teaches a metal powder material, wherein said metal powder can be Ni which naturally forms an oxide layer when in contact with oxygen and is capable of absorbing water as would have been recognized by one of ordinary skill [0002, 0012].
Regarding claims 20 and 24, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Minorets et al. teaches a flowing a reducing gas [0018].  The examiner notes that the powder material of Minorets et al. would naturally have been expected to be coated by said gas by nature of how a gas behaves.  See MPEP 2145.
Regarding claims 21 and 23, the aforementioned prior art discloses the method of claim 1 (see previous).  Mironets et al. further discloses that the laser can be used for sintering, melting, and cutting [0014].  The gas introduced into the chamber would be exposed to any cut surface.  Any cut surface would be capable of modification the same as the original powder.
Regarding claim 22, the aforementioned prior art discloses the method of claim 1 (see previous).  Mironets et al. further discloses that the radiation source can be an electron beam [0013].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironets et al. (US 2014/0178241) alone or in view of Dautova et al. (US 2016/0067779) as applied to claim 13 above, and further in view of Koptyug et al. (2013, Additive manufacturing technology applications targeting practical surgery.
Regarding claim 14, the aforementioned prior art discloses the method of claim 13 (see previous).  The aforementioned prior art does not expressly teach that the metal powder is an amorphous alloy as claimed.  Koptyug et al. discloses that it is desirable to perform additive manufacturing with amorphous alloy in order to form alloys with unique mechanical properties for medical applications [p.20 “new materials”].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by utilizing amorphous alloy to form complex materials with unique mechanical properties as taught by Koptyug et al.

Response to Arguments
The previous rejections over Stankowski et al. have been withdrawn in view of applicants’ amendments.
Applicant's arguments, filed 9/16/2021 regarding the rejections over Minorets et al. have been fully considered but they are not persuasive.  Although the previous 102 rejections have been withdrawn, the examiner notes that the substance of applicants’ arguments still apply to the current rejections and will be addressed accordingly.
Applicant argues that Minorets et al. does not teach subjecting the powder material to reactive gas while positioned on the work stage or conditioning powder material and applying energy in the same space.  In response, it is noted that the features upon which applicant relies (i.e., conditioning powder while positioned on a work stage) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims merely recite that the method takes place in the same space of a “build chamber”.  However, as explained in the above rejection sections, the examiner submits that a build chamber enclosing the entire additive manufacturing system of Minorets et al. would have naturally been expected or would have naturally flowed because Minorets et al. is expressly directed to controlling impurities, such that one of ordinary skill would have recognized a controlled atmosphere (ie. within a build chamber) to be necessary in the disclosure of Minorets et al.  
Nonetheless, a new grounds of rejection has also been provided in view of Dautova et al.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734